DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 24 February 2021 has been entered.  Claims 1 and 3-17 remain pending in the application, with claim 2 having been cancelled and claims 14 and 17 being withdrawn.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(a) rejection previously set forth in the Non-Final Office Action dated 28 August 2020.  Applicant’s amendments to the Claims have overcome most, but not all, of the 112(b) rejections previously set forth in the Non-Final Office Action dated 28 August 2020.  Any new and/or outstanding objections and/or rejections can be found in the Office Action below.  
Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive.
Regarding to the 101 rejection as previously set forth in the Non-Final Office Action dated 28 August 2020, Applicant appears to argue a general conclusory statement that the claimed subject matter “cannot be performed according to a mental process” without specifically pointing out why the claimed subject matter recites significantly more than a mental process.  Furthermore, it is noted that Applicant, in the Remarks (Pg. 2 of the Remarks, lines 12-13), acknowledges that the Non-Final Office Action had additionally or alternatively rejected limitations in at least independent claims calculating a local cost function CF(xi, hj) […] at various altitudes hj along the planned vertical reference flight trajectory over a discrete set of points P(xi, hj) […] according to aircraft data and environmental data predicted at said each point P(xi, hj)” cannot be performed according to a mental process.  The Examiner respectfully disagrees, and respectfully maintains that the contended step can be performed mentally in the human mind or with the aid of a pen and paper.  Here, the step encompasses (i) setting up a frame of reference (e.g., a graph) that encompasses the planned vertical reference flight trajectory, with the y-axis representing altitude and the x-axis representing a variable such as distance, (ii) identifying coordinates within the graph, and (iii) for each coordinate, calculating a cost function according to aircraft data (e.g., aircraft performance data or aircraft specifications) and predicted environmental data (e.g., wind data).  Accordingly, the claim encompasses nothing more than calculating a cost value for each coordinate, and such a calculation can be performed mentally, or with the aid of a pen and paper.  Regarding Applicant’s contention that the step directed to “displaying […] a coloured map formed by the compact neighbourhoods of all the points P(xi, hj) […]” cannot be perform according to a mental process, it is noted that the Office has not identified this contended limitation as a mental process.  Rather, this contended limitation has been identified as insignificant extra-solution activity, particularly insignificant post-solution activity because it encompasses merely presenting (i.e., displaying) the results of abstract processes of collecting and analyzing information.  
With regards to Applicant’s arguments directed to the 103 rejection relying on the prior art teachings of Folse et al. (‘Cruise Altitude and Speed Optimization Implemented in a Pilot Decision Support Tool’) in view of Heatmap (‘The Data Visualisation Catalogue - Heatmap (Matrix)’), Shamasundar et al. (U.S. Publication No. 2018/0240347 A1), and Pierre et al. (U.S. Publication No. 2016/0225265 A1) as previously set forth in the Non-Final Office Action dated 28 August 2020, the Examiner respectfully disagrees.  In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., (i) that the claimed subject matter is performed “before the take-off of the aircraft” or “prior to the departure of the flight”, and that the claimed subject matter involves determination of an “optimal trajectory”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  For example, while the flight plan itself may be construed as being “before the take-off of the aircraft” or “prior to the departure of the flight”, calculating local cost functions need not be performed beforehand.  The claim language encompasses the calculation of local cost function being performed during the flight for future times of the flight.  Similarly, independent claims 1 and 10 do not recite subject matter directed to an “optimal trajectory”.  Rather, subject matter dealing with an “optimal trajectory” is recited in dependent claims 7 and 15.  Furthermore, in response to Applicant's arguments In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Folse teaches calculation of a local cost function at each point (including altitude and distance) for a flight in the future in order to identify an optimum altitude profile within a determined efficiency tunnel.  Folse also teaches presenting information about the efficiency tunnel in the form of a colored map (e.g., a heat map).  Heatmap teaches specific in how a colored map (a heat map) would have been created using a predetermined scale to assign a color to a value.  Folse additionally teaches that an input for such calculations requires a flight plan (see at least: Folse, Fig. 4), and  Shamasundar teaches that a flight plan is entered beforehand and validated by a flight crew of the aircraft, and subsequently used to calculate and/or deliver a planned vertical reference trajectory.  Finally, Pierre is relied upon to generally, and/or more explicitly, show that a local cost function would have been calculated at each point of a two-dimensional grid representing an altitude and a distance.  Here, in order for the teaching of Folse to identify an optimum altitude profile within a determined efficiency tunnel, local cost functions must have been calculated (e.g., to arrive at the colored map of Folse which fuel efficiency/savings).  Accordingly, Folse is directed to a vertical trajectory, and Pierre would have explicitly taught that local cost functions would have been calculated in order to identify the efficiency tunnel of Folse, which is visualized in the form of a colored map. 
 
Information Disclosure Statement
The information disclosure statement filed 08 June 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, no copy has been provided for Non-Patent Literature Document No. 1 (“Preliminary Search Report issued in French Patent Application No. 1700648 mailed February 13, 2018”).  It has been placed in the application file, but the information referred to therein has not been considered.  
Claim Objections
Claim 3 is objected to because of the following informalities: on lines 3-4, it appears Applicant intended “the vertical trajectory” to read as either --a vertical trajectory of the flight plan-- or --the planned vertical reference flight trajectory--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: 
on lines 6-7, it appears Applicant intended “speed of the aircraft and mass of the aircraft” to read --speed of the aircraft, mass of the aircraft--;
on line 8, it appears Applicant intended “information and a database” to read --information, and a database--;
on line 12, it appears Applicant intended “at said each P(xi, hj)” to read --at said each point P(xi, hj)--;
on line 14, it appears Applicant intended “FF(xi,hj)” to read --FF(xi, hj)--.  
Appropriate correction is required.
Claim 5 is objected to because of the following informalities: on line 3, it appears Applicant intended “the local operating cost” to read --the local operational cost--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: on line 10, it appears Applicant intended “the planned reference flight trajectory” to read --the planned vertical reference flight trajectory--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: on line 7, it appears Applicant intended “an insertion of an altitude, speed or time restriction” to read as either --an insertion of an altitude restriction, a speed restriction, or a time restriction-- or --an insertion of an altitude restriction, an insertion of a speed restriction, or an insertion of a time restriction-- (or the like).  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: on line 10, it appears Applicant intended “the crew” to read --the flight crew-- in order to maintain consistency throughout the claim.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: on lines 3-4, it appears Applicant intended “the vertical trajectory” to read as either --a vertical trajectory of the flight plan-- or --the planned vertical reference flight trajectory--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: on line 14, it appears Applicant intended “FF(xi,hj)” to read --FF(xi, hj)-- in order to maintain consistency throughout the claim.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: on lines 8-9, it appears Applicant intended “a box associated with each point P(xi, hj), a box of the cost .  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: on lines 5-6, it appears Applicant intended “the processing one or more electronic processing computer” to read --the one or more electronic processing computers--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Here, the claim limitation “data entry means” in claims 10-13 and 15-16 is a limitation which invokes an interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, if appropriate, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flight management assist system” in claims 1-9 which performs the steps of the claimed method.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 2” (emphasis added).  However, claim 2 has been cancelled.  Accordingly, claim 7 is indefinite because it depends on a cancelled claim.  Claims 8-9 are rejected as being indefinite by virtue of their dependency on claim 7. Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that claim 7 depends from claim 1.
Additionally, Claim 7 recites the limitation "the operating cost of the flight" in line 5.  There is insufficient antecedent basis for the limitations “operating cost” and “flight” in the claim.  Claims 8-9 are rejected as being indefinite by virtue of their dependency on claim 7.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the operating cost of the flight is an operating cost of a flight of the aircraft, wherein the flight is based on the flight plan established in claim 1.
Claim 7 recites the limitation "the predicted environment" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Claims 8-9 are rejected as being indefinite by virtue of their dependency on claim 7.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the predicted environment is an environment defined by the two-dimensional grid which has been formed by the discrete set of points P(xi, hj).
Furthermore, Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step/steps is/are: displaying the planned vertical reference flight trajectory.  Here, claim 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 9 recites the limitation "the lateral or vertical flight plan" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear if the recited “vertical flight plan” is the same as or different than the planned vertical reference flight trajectory or the optimal trajectory previously recited in the claim.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that a modification of the lateral of vertical flight plan is a modification of a lateral profile or vertical profile of the flight plan established in claim 1.  

Furthermore, Claim 9 recites the limitation “a modification of the lateral or vertical flight plan in the form of a modification of the route or insertion of an altitude, speed or time restriction, or a modification of the cruising altitude, of accounting for a locally measured wind that differs significantly from the predicted wind” (emphasis added) in lines 6-9.  The language “of accounting for” appears to be a literal translation into English from a foreign language, and it is unclear what is meant by this language.  Additionally, the term "differs significantly" in claim 9 is a relative term which renders the claim indefinite.  The term "differs significantly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, it is unclear what Applicant has intended for a significant difference to be between a locally measured wind and the predicted wind.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that a modification of a lateral profile or a vertical profile of the flight plan s in the form of (i) a modification of a route, (ii) an insertion of an altitude restriction, a speed restriction, or a time restriction, or (iii) a modification of a cruising speed, wherein the modification of the lateral profile or the vertical profile of the flight 
Claims 10-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “data entry means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s original disclosure appears to be devoid of any structure that performs the function of allowing a crew to enter data into the one or more computers in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 11-13 and 15-16 are rejected as being indefinite by virtue of their dependency on claim 10.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the “data entry means” includes any interface (e.g., a keyboard, mouse, graphical user interface, touchscreen, etc…) or equivalents thereof that allows a person to enter data into a computer.  
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 11 recites the limitation "the coloured neighbourhoods" in in line 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 13 recites the limitation "the second step" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which step is being referenced by the language “in the second step.”  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the recited “in the second step” is referring to the calculating the local cost function CF(xi, hj) as established in claim 10.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 10-13, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims generally recite a technique for calculating information, and generating a colored map (e.g. a heat map) from the calculated information. 

The limitation (i) of calculating a local cost function at each point, as drafted, is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, and/or is a process that covers performing mathematical calculations to compute a local cost function using a mathematical equation or expression.  That is, other than reciting that the step is implemented by a “flight management assist system”, as recited in claim 1, or by “one or more electronic processing computers”, as recited in claim 10, nothing in the claim element precludes the step from practically being performed in the mind or from corresponding to anything more than mere mathematical calculations.  For example, but for the by a “flight management assist system”, as recited in claim 1, or by “one or more electronic processing computers”, as recited in claim 10, language, the “calculating” in the context of this claim encompasses a user mentally or manually (e.g., with the aid of a pen and paper) calculating a cost function for each point using available information, or encompasses a mere mathematical calculation of a cost function for various points using available data.  Similarly, the limitation (ii) of determining an area encompassing a point and assigning a color to the point, as 
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of a flight management assist system which performs the steps discussed above, a step of calculating and delivering a planned vertical reference trajectory on the basis of a flight plan entered beforehand and validated by the crew, and step of displaying a colored map formed by the colored neighborhoods established in the recited abstract idea.  Claim 10 recites the additional TLI Communications LLC where a telephone unit, even with an imaging sensor or camera, was found not to provide significantly more since it behaved as expected; Electric Power Group noted that using off-the-shelf, readily available components in a conventional manner for their known function would not amount to significantly more than the abstract process/step; Content Extraction noted that the use of a well-known technology, a scanner, for its routine function did not offer significantly more nor did it offer an “inventive concept”; SiRF noted that the presence of a GPS receiver/sensor must place a meaningful limit on the scope of a claim, rather than function solely as an obvious mechanism).  With regards to the step of calculating and/or delivering a planned vertical reference trajectory on the basis of a flight plan entered beforehand and validated by the crew, this step is deemed to be extra-solution activity, particularly pre-solution activity, required to obtain information needed to perform the recited abstract idea.  Here, in order to calculate a local cost function at points associated with a planned vertical reference trajectory, the reference trajectory must first be calculated and provided.  Finally, with regards to displaying the colored map, this is not deemed to recite significantly more because it is drawn to insignificant post-solution application of the abstract idea.  Merely presenting the results of abstract processes of collecting and analyzing information, without more is abstract as an ancillary part of such collection and analysis – merely providing a humanly comprehensible amount of information useful for users does not itself transform the otherwise-abstract processes of information collection and analysis.  The claims at 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a computer to perform the abstract idea, or the mere recitation of additional generic computer components and pre-solution activity necessary to obtain information for implementing the recited abstract idea amounts to no more than mere instructions to apply the judicial exception using a generic computer component in a computing environment.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 1 and 10 are therefore not patent eligible.  
With regards to dependent Claims 3-6, 11-13, and 16, these claims are not deemed to provide significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. § 101.  Dependent claim 11s recite the step of displaying a colored map formed by the colored neighborhoods established in the recited abstract idea.  This is not deemed to recite significantly more because it is drawn to insignificant post-solution application of the abstract idea.  Merely presenting the results of abstract processes of collecting and analyzing information, without more is abstract as an ancillary part of such collection and analysis – merely providing a humanly comprehensible amount of information useful for users does not itself 
In contrast, dependent claim 15 is deemed to recite a practical application because the claim recites display on a single screen, the planned vertical reference flight trajectory, the cost grid (or coloured map), and the optimal trajectory.  This is deemed to amount to a practical application of the recited abstract idea because by 
Regarding dependent claims 7-9, these claims are deemed to recite significantly more than the judicial exception in the form of a practical application.  Specifically, the subject matter recited in claim 7 (from which claims 8 and 9 depend) is directed to, as best understood by the Examiner, (i) calculating positions and amplitudes of an integer number of stages which optimizes an operating cost of a flight associated with the flight plan, wherein each stage being defined within a given coloured neighbourhood (e.g., calculating positions along abscissa xi and positions (amplitude or height) along the ordinate hj that would optimize the operating cost); (ii) creating an optimal trajectory using the calculated positions and the calculated amplitudes; and (iii) displaying, by superimposing on the coloured map, both the optimal trajectory and the planned vertical reference flight trajectory so as to clearly distinguish the optimal trajectory from the planned vertical reference flight trajectory.  This is deemed to provide significantly more because it not only determines the optimal trajectory in a particular manner, but also displays the coloured map along with the optimal trajectory and the planned vertical reference flight trajectory in a manner that allows a user to quickly ascertain why the optimal trajectory is in fact an optimal trajectory.  For example, displaying information in this manner would have allowed a user (e.g., flight crew) to quickly identify that the planned vertical reference flight trajectory passes through areas on the coloured map that are not cost efficient, whereas the optimal trajectory passes only through areas on 
Claims 1-6, 10-13, and 16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 10-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Folse et al. (‘Cruise Altitude and Speed Optimization Implemented in a Pilot Decision Support Tool’) in view of Heatmap (‘The Data Visualisation Catalogue - .

Regarding Claim 1:
Folse discloses a method for assisting in a flight management of an aircraft, implemented by an onboard or ground-based flight management assist system (see at least: Folse, Abstract, and Section III. A. Altitude Optimization Application Development), the method comprising: 
in a first step, delivering a planned vertical reference flight trajectory (see at least: Folse, Abstract, Section I. Background, Section II. Objective, Figure 2, and Figure 5);
in a second step, calculating a local cost function CF(xi, hj) (fuel efficiency/savings in the form of Specific Ground Range (SGR)), representing a predetermined flight operational cost (see at least: Folse, Abstract establishing that SGR is representative of fuel savings), at various altitudes hj along the planned vertical reference flight trajectory over a discrete set of points P(xi, hj), defined by an abscissa xi and an ordinate hj, respectively, and parameterized by a first integer abscissa index i and a second integer index j, respectively, so as to form the nodes of a two-dimensional grid of a frame of reference in which the planned vertical reference flight trajectory varies, the calculation being performed locally at each point P(xi, hj) of the discrete set of points according to aircraft data and environmental data predicted at said point P(xi, hj) (see at least: Folse, Section I. Background, Figure 2, and Figure 4; wherein because ; and 
in a third step, determining, for each point P(xi, hj) of the discrete set of points, a compact neighbourhood of predetermined shape including said each point P(xi, hj), and associating, with said each point P(xi, hj), a colour K(xi, hj) that is dependent on the value of the local cost function calculated for said each point P(xi, hj) (see at least: Folse, Figure 2). 
Folse, however, does not appear explicit with regards to:
in a first step, calculating and delivering a planned vertical reference flight trajectory on the basis of a flight plan entered beforehand and validated by a flight crew of the aircraft; 
in a third step, determining, for each point P(xi, hj), a compact neighbourhood of predetermined shape including said each point P(xi, hj), and associating, with said each point P(xi, hj), a colour K(xi, hj) that is dependent on the value of the local cost function calculated for said each point P(xi, hj) using a predetermined bijective lookup transformation T or table; and
in a fourth step, consecutive to the third step, consisting in displaying, by means of a vertical trajectory display, a coloured map formed by the compact neighbourhoods of all of the points P(xi, hj) of the two-dimensional grid.
Regarding using a predetermined bijective lookup transformation T or table to associate a colour with a point or an area that includes the point, Heatmap teaches how a heat map, as disclosed by Folse in Figure 2, would have been generated.  Heatmap teaches that for a heat map, a colour scale would have been pre-established and 
Regarding the limitation, in a first step, calculating and delivering a planned vertical reference flight trajectory on the basis of a flight plan entered beforehand and validated by a flight crew of the aircraft, Folse requires using a planned route in order to provide the disclosed information to a pilot in the cockpit (see at least: Folse, Abstract, Figure 2, Figure 4, and Figure 5).  Shamasundar teaches an invention for providing visualized information to a pilot regarding a flight plan, including a vertical profile of the flight plan (see at least: Shamasundar, Abstract, Paragraphs [0050], [0052]).  Shamasundar teaches that prior to providing such visualization, a planned vertical reference trajectory must be calculated and delivered on the basis of a flight plan entered beforehand and validated by a flight crew of the aircraft (see at least: Shamasundar, Paragraphs [0039], [0041], [0043]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Shamasundar in the invention of Folse (or alternatively Folse in view of Heatmap as discussed above).  The claim would have been obvious because a particular known technique of calculating and providing a 
If it is deemed that Folse (or alternatively modified Folse as described above) is not found to explicitly possess or inherently contain calculating a local cost function at each point P(xi, hj), then Pierre is relied upon to teach this feature.  Pierre, similar to Folse, teaches an invention for utilizing a calculated cost function in order to obtain an optimal flight trajectory.  Pierre teaches that the local cost function would have been calculated at each point of a two-dimensional grid representing an altitude and a distance (see at least: Pierre, Paragraphs [0013], [0018]-[0025]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Pierre in the invention of Folse such that the local cost function was calculated at each point of the two-dimensional graph utilized by Folse.  The claim would have been obvious because a particular known technique of calculated cost functions at each point in a grid was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known 
Finally, with regards to the limitation in a fourth step, consecutive to the third step, consisting in displaying, by means of a vertical trajectory display, a coloured map formed by the compact neighbourhoods of all of the points P(xi, hj) of the two-dimensional grid, modified Folse teaches at least displaying a simplified version (Figure 5 of Folse) of the heat map shown in Figure 2 of Folse.  Nevertheless, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have displayed the non-simplified version of Figure 2 of Folse instead of the simplified version of Figure 5 of Folse.  The claim would have been obvious because a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  Here, the known options would have included displaying the complete version of the heat map as shown in Figure 2 of Folse or the simplified version as shown in Figure 5 of Folse.  If pursuing the known option leads to the anticipated success of providing correct and sufficient information, it is likely the product not of innovation but of ordinary skill and common sense.  Here, one would have been motivated to display the heat map of Figure 2 of Folse because, as taught by Heatmap, because presenting information using heat maps provides a more generalized view of information that is beneficial for showing variance of information and therefore would have allowed for quicker and easier comprehension of data being displayed (see at least: Heatmap, Description).  Alternatively, Pierre teaches displaying cost information to a flight crew (see at least: Pierre, Paragraph [0024]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the 

Regarding Claim 3:
Modified Folse teaches the method for assisting in the flight management of the aircraft according to claim 1, wherein: 
the colour representing a cost, which does not necessitate a modification of the vertical trajectory, corresponds to a currently calculated cost on the planned vertical reference flight trajectory (see at least: Folse, Figure 2, wherein the blue color represent a cost in which the vertical trajectory is within efficient aircraft operations and therefore located in an area where fuel savings would have been achieved), or 
corresponds to a mean cost (Cmax+Cmin)/2 over the range of variation in the operational cost defined by a first, minimum cost value Cmin and a second, maximum cost value Cmax (wherein this limitation is drawn to a non-elected species and is therefore withdrawn from consideration). 

Regarding Claim 4:
Modified Folse teaches the method for assisting in the flight management of the aircraft according to claim 1, wherein: 
for each point P(xi, hj) of the discrete set of points, the second step successively carries out 
a first sub-step in which an optimum flight Mach Mopt is calculated on the basis of the planned vertical reference flight trajectory in terms of position of the aircraft, speed of the aircraft and mass of the aircraft, predicted temperature information and predicted wind information and a database of aircraft performance (see at least: Folse, Section I. Background wherein calculation of the instantaneous efficiency requires calculating optimal Mach as shown in Figure 1 of Folse).
Modified Folse does not appear explicit with regards to: 
a second sub-step in which, on the basis of the calculated optimum Mach Mopt and the predicted wind information at said each point P(xi, hj), a ground speed GS(xi, hj) of the aircraft and an instantaneous fuel consumption FF(xi, hj) are calculated; and 
a third sub-step in which the local cost function at said each P(xi, hj) is an operating cost CF(xi, hj) which is dependent on the ground speed GS(xi, hj) of the aircraft and on the instantaneous fuel consumption FF(xi,hj) at said each point P(xi, hj) of the two-dimensional grid. 
a second sub-step in which, on the basis of the calculated optimum Mach Mopt and the predicted wind information at said each point P(xi, hj), a ground speed GS(xi, hj) of the aircraft and an instantaneous fuel consumption FF(xi, hj) are calculated; and a third sub-step in which the local cost function at said each P(xi, hj) is an operating cost CF(xi, hj) which is dependent on the ground speed GS(xi, hj) of the aircraft and on the instantaneous fuel consumption FF(xi,hj) at said each point P(xi, hj) of the two-dimensional grid in order to arrive at the local operating costs required by modified Folse, as taught by Pierre. 

Regarding Claim 5:
Modified Folse teaches the method for assisting in the flight management of the aircraft according to claim 4, wherein: at said each point P(xi, hj), the local operating cost CF(xi, hj) is calculated according to: 
a first expression CF(xi, hj)=(FF(xi, hj)+CI)/GS(xi, hj), in which CI denotes a cost index (see at least Pierre, Paragraph [0046]); or 
a second expression CF(xi, hj)=FF(xi, hj)/GS(xi, hj) (wherein this limitation is drawn to a non-elected species and is therefore withdrawn from consideration).
Modified Folse does not appear explicit in that the cost index CI is multiplied by the number 60.  However, a person of ordinary skill in the art would have recognized that the number 60 in this instance is a constant to convert one unit of time into another 

Regarding Claim 6:
Modified Folse teaches the method for assisting in the flight management of the aircraft according to claim 5, wherein the expression for calculating the local operational cost CF(xi, hj) can be selected from either of the first expression and the second expression (see at least Pierre, Paragraph [0046] and the discussion of Claims 4 and 5 above). 

Regarding Claim 10:
Folse discloses a system for assisting in the flight management of an aircraft, comprising: 
one or more electronic processing computers (electronic flight bag or iPad - see at least: Folse, Abstract and Section III. A); 
data entry means to allow a flight crew of the aircraft to enter data into the one or more electronic processing computers; 
at least one display for displaying one or more vertical flight trajectories (display as shown in at least Figure 5); and 
a meteorological database (weather forecast database - see at least: Folse, Section III. A, and Figure 4); 
the one or more electronic processing computers and one of the at least one display being configured, in a first step, to deliver a planned vertical reference flight trajectory (see at least: Folse, Abstract, Section I. Background, Section II. Objective, Figure 2, and Figure 5); 
wherein the one or more electronic processing computers are configured to: 
calculate a local cost function CF(xi, hj) (fuel efficiency/savings in the form of Specific Ground Range (SGR)), representing a predetermined flight operational cost (see at least: Folse, Abstract establishing that SGR is representative of fuel savings), at various altitudes hj along the planned vertical reference flight trajectory over a discrete set of points P(xi, hj), defined by an abscissa xi and an ordinate hj, respectively, and parameterized by a first integer abscissa index i and a second integer index j, respectively, so as to form a two-dimensional grid in which the planned vertical reference flight trajectory varies, the local cost function CF(xi, hj) being calculated locally at each point P(xi, hj) of the discrete set of points according to aircraft data and environmental data predicted at said each point P(xi, hj) (see at least: Folse, Section I. Background, Figure 2, and Figure 4; wherein because the cost function is being used to create a heat map, the calculations are at least being performed at each point); and 
determine, for each point P(xi, hj) of the discrete set of points, a compact neighbourhood of predetermined shape including said each point P(xi, hj), and associating, with said each point P(xi, hj), a colour K(xi, hj) that is dependent on the value of the local cost function calculated for said each point P(xi, hj) (see at least: Folse, Figure 2). 
Folse, however, does not appear explicit with regards to: 
data entry means to allow a flight crew of the aircraft to enter data into the one or more electronic processing computers;
in a first step, to deliver a planned vertical reference flight trajectory on the basis of a flight plan entered beforehand and validated by the crew;
to determine, for each point P(xi, hj) of the discrete set of points, a compact neighbourhood of predetermined shape including said each point P(xi, hj), and associating, with said each point P(xi, hj), a colour K(xi, hj) that is dependent on the value of the local cost function calculated for said each point P(xi, hj) using a predetermined bijective lookup transformation T or table.
Regarding using a predetermined bijective lookup transformation T or table to associate a colour with a point or an area that includes the point, Heatmap teaches how a heat map, as disclosed by Folse in Figure 2, would have been generated.  Heatmap teaches that for a heat map, a colour scale would have been pre-established and utilized in order to assign a colour to a value (see at least: Heatmap, Description and Anatomy).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the technique taught by Heatmap in the invention of Folse when creating the heat map disclosed by Folse in Figure 2.  The claim would have been obvious because a particular known technique for how to generate a heat map using colours was recognized as part of the ordinary 
Regarding the limitations of the system comprising data entry means to allow a flight crew of the aircraft to enter data into the one or more electronic processing computers, and in a first step, to deliver a planned vertical reference trajectory on the basis of a flight plan entered beforehand and validated by the crew, Folse requires using a planned route in order to provide the disclosed information to a pilot in the cockpit (see at least: Folse, Abstract, Figure 2, Figure 4, and Figure 5).  Shamasundar teaches an invention for providing visualized information to a pilot regarding a flight plan, including a vertical profile of the flight plan (see at least: Shamasundar, Abstract, Paragraphs [0050], [0052]).  Shamasundar teaches a system having data entry means to allow a flight crew of the aircraft to enter data into the one or more electronic processing computers (see at least: Shamasundar, Paragraphs [0030], [0032]-[0034]), and that prior to providing such visualization, a planned vertical reference trajectory must be calculated and delivered on the basis of a flight plan entered beforehand and validated by the crew (see at least: Shamasundar, Paragraphs [0039], [0041], [0043]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Shamasundar in the invention of Folse (or alternatively Folse in view of Heatmap as discussed above).  The claim would have been obvious because a particular known technique of having data entry means and calculating and delivering a planned trajectory after a crew has validated and received authorized for an initial flight plan was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would 
If it is deemed that Folse (or alternatively modified Folse as described above) is not found to explicitly possess or inherently contain to calculate a local cost function at each point P(xi, hj), then Pierre is relied upon to teach this feature.  Pierre, similar to Folse, teaches an invention for utilizing a calculated cost function in order to obtain an optimal flight trajectory.  Pierre teaches that the local cost function would have been calculated at each point of a two-dimensional grid representing an altitude and a distance (see at least: Pierre, Paragraphs [0013], [0018]-[0025]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Pierre in the invention of Folse such that the local cost function was calculated at each point of the two-dimensional graph utilized by Folse.  The claim would have been obvious because a particular known technique of calculated cost functions at each point in a grid was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded the same predictable results of Folse in that cost functions would have been calculated at every point in the graph.

Regarding Claim 11:
 system for assisting in the flight management of the aircraft according to claim 10, wherein: at least one vertical trajectory display is configured to display a coloured map K(xi, hj) formed by the coloured neighbourhoods of all of the points P(xi, hj) of the two-dimensional grid. 
Modified Folse, however, teaches displaying a simplified version (Figure 5 of Folse) of the heat map shown in Figure 2 of Folse.  Nevertheless, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have displayed the non-simplified version of Figure 2 of Folse instead of the simplified version of Figure 5 of Folse.  The claim would have been obvious because a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  Here, the known options would have included displaying the complete version of the heat map as shown in Figure 2 of Folse or the simplified version as shown in Figure 5 of Folse.  If pursuing the known option leads to the anticipated success of providing correct and sufficient information, it is likely the product not of innovation but of ordinary skill and common sense.  Here, one would have been motivated to display the heat map of Figure 2 of Folse because, as taught by Heatmap, because presenting information using heat maps provides a more generalized view of information that is beneficial for showing variance of information and therefore would have allowed for quicker and easier comprehension of data being displayed (see at least: Heatmap, Description).  Alternatively, Pierre teaches displaying cost information to a flight crew (see at least: Pierre, Paragraph [0024]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Pierre in the invention of 

Regarding Claim 12:
Modified Folse teaches the system for assisting in the flight management of the aircraft according to claim 10, wherein: 
the colour representing a cost, which does not necessitate a modification of the vertical trajectory, corresponds to a currently calculated cost on the planned vertical reference flight trajectory (see at least: Folse, Figure 2, wherein the blue color represent a cost in which the vertical trajectory is within efficient aircraft operations and therefore located in an area where fuel savings would have been achieved), or 
corresponds to a mean cost (Cmax+Cmin)/2 over the range of variation in the cost defined by a first, minimum cost value Cmin and a second, maximum cost value Cmax (wherein this limitation is drawn to a non-elected species and is therefore withdrawn from consideration). 

Regarding Claim 13:
Modified Folse teaches system for assisting in the flight management of the aircraft according to claim 10, wherein: 
the one or more electronic processing computers are configured, in the second step and for each point P(xi, hj) of the discrete set of points, to successively carry out 
a first sub-step in which an optimum flight Mach Mopt is calculated on the basis of the planned vertical reference flight trajectory in terms of position of the aircraft, speed of the aircraft, mass of the aircraft, predicted temperature information, predicted wind information, and a database of aircraft performance (see at least: Folse, Section I. Background wherein calculation of the instantaneous efficiency requires calculating optimal Mach as shown in Figure 1 of Folse).
Modified Folse does not appear explicit with regards to: 
a second sub-step in which, on the basis of the calculated optimum Mach Mopt and the predicted wind information at said each point P(xi, hj), a ground speed GS(xi, hj) of the aircraft and an instantaneous fuel consumption FF(xi, hj) are calculated; and 
a third sub-step in which the local cost function at said each point P(xi, hj) is a local operational cost which is dependent on the ground speed GS(xi, hj) of the aircraft and on the instantaneous fuel consumption FF(xi,hj) at said each point P(xi, hj) of the two-dimensional grid. 
Cumulatively, Folse as currently modified calculates and provides fuel efficiency as a local cost function representative of fuel savings.  Pierre teaches calculating a local operational cost as the local cost function (see at least: Pierre, Paragraphs [0022], a second sub-step in which, on the basis of the calculated optimum Mach Mopt and the predicted wind information at said each point P(xi, hj), a ground speed GS(xi, hj) of the aircraft and an instantaneous fuel consumption FF(xi, hj) are calculated; and a third sub-step in which the local cost function at said each point P(xi, hj) is a local operational cost CF(xi, hj) which is dependent on the ground speed GS(xi, hj) of the aircraft and on the instantaneous fuel consumption FF(xi,hj) at said each point P(xi, hj) of the two-dimensional grid in order to arrive at the local operational costs required by modified Folse, as taught by Pierre. 

Regarding Claim 16:
While modified Folse teaches meteorological conditions as an input (see at least: Folse, Figure 4), modified Folse does not appear explicit regarding the system for assisting in the flight management of the aircraft according to claim 10, wherein: the meteorological database is on board the aircraft, or located on the ground while being physically embedded in or connected to a ground station that is remote from the aircraft, the ground station being connected to the processing one or more electronic processing computer via a telecommunications link.  Shamasundar teaches having a meteorological database on board the aircraft (see at least: Shamasundar, Paragraph [0037]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teaching of Shamasundar in the invention of modified Folse such that the source of the meteorological conditions came from an on-board database.  The claim would have been obvious because a particular known technique was recognized as part of the .

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 7, and accordingly by virtue of their dependency claims 8 and 9, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Additionally, claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in at least claims 7 and 15, respectively.  
Particularly, with regards to claim 7, the prior art of record does not appear to teach nor immediately render obvious the features drawn to:
(i) calculating positions and amplitudes of an integer number of stages which optimizes an operating cost of a flight associated with the flight plan, wherein each stage being defined within a given coloured neighbourhood (e.g., calculating positions 
(ii) creating an optimal trajectory using the calculated positions and the calculated amplitudes; and 
(iii) displaying, by superimposing on the coloured map, both the optimal trajectory and the planned vertical reference flight trajectory so as to clearly distinguish the optimal trajectory from the planned vertical reference flight trajectory.
For example, Folse et al. (‘Cruise Altitude and Speed Optimization Implemented in a Pilot Decision Support Tool’) teaches displaying an optimal trajectory (recommended vertical profile at desired cost index) superimposed on a colored map (see at least: Folse, Fig. 5).  However, Folse does not appear explicit in that the optimal trajectory is created using calculated positions and calculated amplitudes, wherein the calculated positions and calculated amplitudes are calculated as positions and amplitudes of an integer number of stages which optimizes an operating cost of a flight, each stage of the stages being defined within a given coloured neighborhood.  
Regarding claim 15, the prior art of record does not appear to teach nor immediately render obvious having a single display that is configured to display, at the same time, the planned vertical reference flight trajectory, the cost grid, and the optimal trajectory in the predicted environment, said cost grid comprising a box associated with each point P(xi, hj) of the discrete set of points, each box of the cost grid having a colour which is a function of the calculated local cost function for each respective point P(xi, hj) (emphasis added).  For example, while Folse et al. (‘Cruise Altitude and Speed Optimization Implemented in a Pilot Decision Support Tool’) teaches displaying similar .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nadeem Odeh/Primary Examiner, Art Unit 3669